Citation Nr: 0840276	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board on multiple 
occasions.  In September 2007, it was remanded by the Board 
to provide the veteran with a videoconference hearing at the 
veteran's request.  The veteran testified at a 
videoconference hearing in December 2007; a transcript of 
this hearing is of record.  This matter was again before the 
Board in January 2008 when it was remanded for additional 
development of the evidence.

The Board notes that the veteran originally advanced this 
appeal for entitlement to service connection for hypertension 
to include as secondary to PTSD and/or as secondary to 
diabetes mellitus.  To the extent that the veteran contended 
that his hypertension was caused or aggravated by his 
diabetes mellitus, the veteran's representative expressly 
withdrew that element of this appeal at the beginning of the 
veteran's videoconference hearing testimony in December 2007.


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
service or for many years thereafter, nor is hypertension 
otherwise related to such service; the veteran's hypertension 
was not caused by or aggravated by his service-connected 
PTSD.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in or been aggravated by such service, nor is 
hypertension proximately due to or the result of, nor has it 
been aggravated by, the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in July 2005, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  VCAA 
notice was again provided in a letter sent to the veteran in 
March 2008.

The Board notes that the July 2005 letter was sent to the 
appellant prior to the April 2006 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, multiple letters dated March 2006, 
April 2006, and March 2008, provided effectively timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and directly explained how VA determines 
disability ratings and effective dates.  The Board notes that 
each of these letters was sent to the appellant prior to the 
most recent RO readjudication of this matter and issuance of 
a supplemental statement of the case in May 2008.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded VA examinations in connection 
with the issue on appeal, most recently in April 2008, and 
the examination reports are of record.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Board notes, however, that even though the veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement -- direct and secondary --must be considered.  
See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed.Cir. 1998) 
(noting that Congress expects the VA 'to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits').

The Board finds that service connection on a direct basis is 
not warranted for hypertension.  Service medical records are 
silent for any complaints of, treatments for, or diagnosis of 
hypertension.  The veteran's blood pressure was recorded as 
120/80 at his entrance examination in January 1969, and 
126/60 at his separation examination in July 1970.  No 
hypertension was diagnosed on these occasions, nor at any 
other time during service nor for many years following 
service.  The absence of pertinent complaint or diagnosis in 
the service medical records, and the pertinently normal 
clinical findings during service and on the January 1970 
separation examination, strongly suggest that neither the 
veteran nor trained medical professionals believed that he 
suffered from chronic hypertension during service or at the 
time of this separation from service.

The Board observes that the veteran is service connected for 
PTSD which, as discussed in the RO's November 2004 decision 
granting that benefit, has been determined to be related to 
the veteran's combat experience during military service.  
However, regardless of the veteran's combat experience, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
given that the veteran does not contend that his hypertension 
is directly related to a combat incident; rather, the veteran 
contends that his hypertension is a consequence of his 
service-connected PTSD pathology, which is already recognized 
as service connected.

There is no evidence suggesting, nor does the veteran 
contend, that he was diagnosed with hypertension during 
service or within the one year presumptive period following 
service.  The Board notes that military medical examinations 
from following the veteran's period of active duty service 
are included among the veteran's service medical records.  An 
August 1972 examination report shows that the veteran's blood 
pressure was 130/80 at that time, with no suggestion of a 
hypertension diagnosis nor any pertinent abnormality at that 
time.  An April 1973 examination report shows that the 
veteran's blood pressure was 116/62 at that time, again with 
no suggestion of a hypertension diagnosis nor any pertinent 
abnormality at that time.

The veteran has repeatedly testified that his hypertension 
was first diagnosed in the 1990's, most recently telling a VA 
medical examiner that the diagnosis first occurred in the 
"early 1990's"as documented in the April 2008 VA 
examination report.  The Board notes that there is no 
evidence in the claims file which contradicts the veteran's 
account in this regard, and there is no suggestion of medical 
detection of hypertension significantly earlier than the 
veteran's suggests; no evidence suggests that hypertension 
was diagnosed within a year of the veteran's separation from 
active duty service, or even within 20 years of separation.  
Such a lengthy period without treatment or diagnosis for 
hypertension after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  In sum, there is no supporting 
evidence to suggest any continuity of hypertension from 
service to show a nexus to service.  Service connection for 
hypertension is not warranted on a direct basis.

Again, the Board acknowledges the veteran is not seeking 
service connection for hypertension on a direct basis, but 
rather as secondary to his service-connected PTSD.  The Board 
now turns its attention to consideration of this matter on 
the claimed secondary basis.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet.App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.

In this case, there are multiple medical opinions which 
present various conflicting assertions regarding medical 
principles and research instructive to the analysis of the 
complex medical questions in this case.  As discussed in more 
detail below, the Board finds that an April 2008 VA 
examination report is the most probative and persuasive 
medical evidence in this case, as it sets out the most 
helpful and complete discussion to sensibly clarify the 
medical analysis of these questions while addressing and 
reconciling the conflicting indications of the prior medical 
opinions of record.  Moreover, the Board finds that the 
preponderance of the probative weight of the evidence of 
record, with consideration of the contents of all of the 
medical opinions, is against a finding that there is any non-
speculative basis to attribute causation or aggravation of 
the veteran's hypertension to PTSD based upon currently 
established medical principles.  The Board has considered all 
of the evidence of record, with many of the pertinent 
conflicting elements discussed below, prior to determining 
that the April 2008 VA examination report is the most 
probative evidence permitting resolution of the essential 
medical questions arising in this case.

The veteran's claim turns on the question of whether there is 
competent medical evidence establishing a nexus between the 
veteran's service-connected PTSD and his current 
hypertension.  A November 2005 VA examination report authored 
by Dr. W.B. addresses this question, but it is not clear 
whether several pieces of important information were known to 
or contemplated by Dr. W.B. at the time of that report.  
Preliminarily, the Board notes that it is unable to confirm 
that the claims folder was made available to, or was reviewed 
by, the Dr. W.B. who authored the November 2005 VA 
examination report concerning the relationship between the 
veteran's PTSD and his hypertension.  The Board observes, in 
passing, that another November 2005 VA psychiatric 
examination report was authored by a Dr. A.A., but this 
report does not address any question of a relationship 
between hypertension and PTSD.

Dr. W.B's November 2005 conclusion was that "The PTSD is 
less likely than not possibly contributing to his 
hypertension but it is not the etiology of his hypertension; 
there is no evidence in the current medical literature to 
support such a nexus."  The Board understands this statement 
as suggesting that there is some possibility that PTSD has 
aggravated the hypertension, although it is characterized as 
less likely than not.  Moreover, this November 2005 report 
expresses that PTSD can be ruled out as the cause of 
hypertension because there is no medical literature to 
support that theory of nexus generally.  Thus, this November 
2005 VA examination report presents no significant support of 
the veteran's claim; it expressly discounts the possibility 
of a causative link between PTSD and hypertension, and finds 
only an unlikely possibility of clinical aggravation of 
hypertension by PTSD.  See 38 C.F.R. § 3.102 (describing the 
concept of reasonable doubt in adjudicating service 
connection claims as not being one arising from pure 
speculation or remote possibility).  To the extent that this 
November 2005 report weighs against the veteran's claim, 
however, the Board finds that its probative value is 
substantially limited; the probative value of Dr. W.B.'s 
November 2005 report is discussed in more detail below as the 
Board considers the contents of the other medical evidence of 
record.

The veteran has presented a private medical opinion, dated 
December 2006, which states that "It is more likely than not 
that [the veteran]'s Hypertension is directly related to his 
Chronic Post Traumatic Stress Disorder."  The Board observes 
that the private psychiatrist's report includes a 
bibliography and a set of medical articles in an attempt to 
establish that there is medical recognition of the 
possibility that psychiatric pathology may cause or aggravate 
pertinent cardiovascular disease; the private psychiatrist's 
December 2006 letter suggests that the referenced literature 
"emphasizes the association between Hypertension and Post 
Traumatic Stress Disorder."  This conflicts with the 
November 2005 VA examination report's premise that current 
medical literature contains no evidence to support any nexus 
between PTSD and hypertension.  Thus, the Board finds that 
the December 2006 private medical opinion supports the 
veteran's claim, and the potential probative value of this 
supportive opinion depends upon the extent to which the 
medical research literature relied upon actually supports the 
private psychiatrist's conclusion.

It is not clear whether Dr. W.B., when authoring his November 
2005 report, was aware of the type of medical literature 
presented by the private psychiatrist in December 2006.  The 
November 2005 VA examiner's conclusions could reflect that 
the author was not aware of that type of information, or that 
he was aware of it but was unpersuaded by it in his 
professional opinion.  In light of the ambiguity and the thin 
discussion of rationales in the conflicting medical opinions 
under these circumstances, and in light of the fact that the 
December 2006 private opinion supporting the veteran's claim 
expressly relies upon submitted medical literature which may 
or may not have been contemplated by the contrary November 
2005 medical opinion of Dr. W.B., the Board's January 2008 
remand sought additional development of the evidence.  The 
January 2008 remand sought a new expert opinion, with 
discussion of an analytical medical rationale, to competently 
evaluate the medical questions at issue as well as to comment 
upon the contents of the medical research relied upon by the 
December 2006 private opinion.

The veteran underwent a new VA medical examination (with a 
new examiner) focused upon the issue in this appeal in April 
2008.  The April 2008 VA examination report opens by opining 
that the veteran's "hypertension is not due to diabetes."  
The Board observes that the prior November 2005 VA medical 
opinion opined that the veteran's hypertension is 
"definitely" related to his diabetes, and that the 
hypertension is "due to insulin decreased sensitivity."  
However, now three other VA examination reports probatively 
conclude that the veteran's hypertension is not related to 
the features of diabetes pathology; this is explained in an 
August 2005 VA examination report, well explained in an 
August 2006 VA examination report, and now confirmed again in 
the April 2008 VA examination report.  Thus, the Board finds 
that the preponderance of the evidence is against finding 
that the veteran's hypertension is due to his diabetes.

This is significant to this appeal in that it contradicts a 
major premise of the November 2005 medical opinion's 
analysis; the November 2005 VA examination report finds that 
PTSD "is not the etiology of his hypertension" based, in 
part, upon the author's belief that the veteran's 
hypertension is actually etiologically attributed to his 
diabetes.  Since the preponderance of all of the competent 
medical evidence indicates that this premise is incorrect, 
the Board believes that the November 2005 VA examination 
report's discussion relies upon an unsupported premise and, 
thus, presents significantly diminished probative value in 
evaluating the etiology of the veteran's hypertension.

Having determined that the November 2005 medical opinion is 
of very limited probative value in this case, the Board is 
left with the task of evaluating the probative value of the 
December 2006 private medical opinion presented to support 
the veteran's claim, and evaluating the probative value of 
the conclusions of the latest April 2008 VA medical report.  
As observed above, the December 2006 private medical 
opinion's rationale for supporting the veteran's claim relies 
strongly upon cited medical literature which was appended to 
the letter.  The latest April 2008 VA medical opinion, 
obtained to further develop the evidence with competent 
expert evaluation of the medical questions presented in this 
appeal, presents a thorough and highly probative discussion 
of the issue.  The April 2008 opinion explains that "Per 
Cecil's Essentials of Medicine, 6th Edition, 95% of the cases 
of hypertension are primary in nature with secondary causes 
of hypertension being uncommon."  The April 2008 opinion 
particularly notes that, "To date, there have been no large-
scale studies that have showed an increase in hypertension 
due to posttraumatic stress disorder."  As this assertion 
appears to conflict with the basis of the December 2006 
medical opinion supporting the veteran's claim, the Board has 
paid particular attention to the April 2008 VA doctor's 
discussion of the research in question, and finds that the 
April 2008 opinion is persuasive and thoroughly addresses the 
contents of the medical literature relied upon by the 
December 2006 private medical opinion.

The April 2008 VA medical opinion explains that one of the 
articles cited by the December 2006 private opinion concerns 
a study that "was not designed to evaluate any connection 
[between PTSD and hypertension] and no attempt was made to 
determine whether patients already had hypertension before 
undergoing their stressor."  Additionally, the April 2008 
opinion explains that for the study in question, "the sample 
size was small, very heterogeneous ... and the PTSD group was 
demographically different from the control group."  
Concerning other research cited by the December 2006 private 
opinion, the April 2008 VA examiner explains that the 
articles do "not show an increased incidence of hypertension 
in the populations studied" in a manner supportive of the 
December 2006 private opinion or the veteran's claim in this 
case.  Significantly, the April 2008 VA medical opinion also 
discusses a "Veterans Affairs Normative Aging Study" which 
"did not show any increase in blood pressure in patients 
with the highest scores for PTSD in their sample 
population."

Following consideration of the medical research discussed 
above, the evidence in the claims file, and personal 
examination of the veteran, the April 2008 VA medical 
examiner offered the following conclusion: "Given the 
absence of any significant objective evidence to the 
contrary, it is the examiner's opinion that patient's 
hypertension is not due to the effects of posttraumatic 
stress disorder and that it is less likely than not that 
patient's hypertension was aggravated by his posttraumatic 
stress disorder."  This April 2008 VA medical opinion 
provides a more persuasive rationale and discussion of the 
pertinent medical research and principles than the December 
2006 private opinion authored in support of the claim.  The 
December 2006 private opinion does not present any meaningful 
discussion of the medical research it cites to support its 
conclusion, whereas the April 2008 VA medical opinion 
meaningfully discusses the specific cited research and how 
that research relates to the questions in this case; the 
persuasive and probative value of the April 2008 VA medical 
opinion is thus substantially greater than that of the 
December 2006 private opinion.

The Board acknowledges that the veteran's own testimony and 
citation of various articles in support of his claim.  
However, the Board must resolve the decisive medical 
questions in this case by relying upon the most probative 
competent medical findings addressing the veteran's specific 
case.  The Board may not adopt the conclusions suggested by 
the veteran through his citation of general medical 
information, as the Board is not competent to engage in 
medical analysis applying such generalized information to the 
particulars of the veteran's specific case and medical 
history.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the most persuasive probative analysis of the 
decisive medical questions at issue explains that the 
available current medical research, including articles cited 
by the veteran, do not present a basis for finding that the 
veteran's hypertension is etiologically related to his PTSD.  
The Board acknowledges the veteran's belief that his 
hypertension is etiologically related to his service-
connected PTSD, but the preponderance of the probative 
evidence is against findings such an etiology; the veteran's 
lay opinion is not competent evidence as to the question of 
the etiology of his hypertension.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

While the Board recognizes that the veteran has submitted a 
prior Board decision that granted service connection for 
hypertension secondary to PTSD, such a decision carries no 
precedential value as the Board is not bound by any prior 
Board decision.  In any event, the bases and items of 
evidence relied upon in past cases, featuring different 
veterans with personalized medical histories and distinct 
medical opinions developed specifically for their claims, are 
different from what is considered in the current case.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


